Citation Nr: 1019485	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-33 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1999 to August 
2003.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Center in 
Indianapolis, Indiana (the RO).

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required.  


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was submitted in November 2008, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  In a January 
2009 statement, the Veteran, through his attorney, requested 
a videoconference hearing instead.  

Subsequently, in a February 2009 letter, the Veteran's 
attorney discussed his unavailability between May 25, 2009 
and July 3, 2009.  In a May 2009 letter, the attorney 
requested a postponement of several hearings scheduled on 
June 8 and June 12, 2009.  [The names of the veterans for 
whom rescheduling of hearings were requested were blocked out 
on the letter.]  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In the present appeal, neither 
the Veteran, nor his representative, has withdrawn the 
request for a videoconference hearing.  

Additionally, in an April 2009 rating action, the RO denied 
service connection for a psychiatric disability other than 
PTSD.  [Such disability has been characterized as an 
adjustment disorder with a depressed mood.]  The Veteran may 
have appealed that denial.  However, the documents specific 
to any such appeal are not included in the claims folder.  On 
Remand, therefore, any temporary folder located at the RO 
should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	Associate any temporary file located 
at the RO with the Veteran's claims 
folder.

2.	Schedule the Veteran for his 
requested videoconference hearing 
before a VLJ.  The Veteran should be 
notified of the date, time and place 
of such a hearing by letter mailed to 
his current address of record, with a 
copy to his representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


